                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-00586-PAB-NYW

CAROLYN BALDWIN, individually and as next friend of
J.D.B, Jr., her minor child,

      Plaintiffs,

v.

ATHENS GATE BELIZE, LLC and
PELICAN REEF MANAGEMENT, LLC,

      Defendants.


                                        ORDER


      This matter is before the Court on Defendants’ Motion to Dismiss for Lack of

Personal Jurisdiction [Docket No. 38], Defendants’ Motion to Dismiss for Forum Non

Conveniens [Docket No. 39], and Plaintiffs’ Motion to Conduct Jurisdictional Discovery

[Docket No. 58]. Plaintiffs filed a combined response to defendants’ motions to dismiss

[Docket No. 62], to which defendants replied. Docket No. 66.

I. BACKGROUND

      This dispute arises out of a tragic accident that occurred in San Pedro, Belize at

a vacation resort called Athens Gate Resort (“the resort”). Docket No. 21 at 3, ¶ 11; id.

at 7, ¶ 39. Plaintiffs allege that both defendants – Pelican Reef and Athens Gate Belize

– own and operate the resort. Id. at 2, ¶¶ 4-5. 1 The resort owns and maintains a pier


      1
       Defendants deny that they own or operate the Athens Gate resort or the pier
from which Ms. Baldwin dove. Docket No. 38 at 1. When evaluating whether plaintiffs
have made a prima facie showing of personal jurisdiction, “the court is bound to resolve
that leads from the beach into the ocean. Id. at 6, ¶ 27. On June 4, 2017, plaintif f

Carolyn Baldwin dove from the pier into the ocean and hit her head on the ocean f loor.

Id. at 7, ¶ 39. She suffered a burst fracture of her cervical spine at the C5 vertebrae,

which caused immediate paralysis from the neck down. Id.

       Ms. Baldwin’s stay in Belize was planned by Ms. Kristin Viger. Id. at 3, ¶ 9.

When planning the trip, Ms. Viger landed on the resort website after clicking on an

advertisement for the resort on TripAdvisor.com. Id. at 4, ¶ 12. The resort website

allows potential customers to complete the reservation process via the website and also

allows customers to ask questions, request information, and receive responses from

resort personnel. Id., ¶ 14. Ms. Viger called a phone number listed on the resort’s

website, which directed her to a call center in Houston, Texas. Id., ¶ 15. Ms. Viger

booked the trip and completed payment for one half of the total cost of the trip. Id.,

¶ 17. Employees of the resort subsequently emailed Ms. Viger to remind her to

complete the remaining payment, id. at 5, ¶ 20, which Ms. Viger did by contacting the

call center again. Id. at 4, ¶ 18. During each of these telephone calls, Ms. Viger was

physically located in Colorado. Id., ¶ 19. The call center representative was aware that

Ms. Viger was located in Colorado. Id.

       Plaintiffs claim that there are no warning signs against diving or swimming from

the pier, id. at 6, ¶ 31, and alleges that, at no point during Ms. Baldwin’s visit was she

warned by resort employees about diving off of the pier. Id., ¶ 33; id. at 7, ¶ 36.

Plaintiffs filed this lawsuit on March 9, 2018 raising claims of (1) negligence under


all factual disputes in favor of the plaintiff.” AST Sports Science, Inc. v. CLF Distrib.
Ltd., 514 F.3d 1054, 1057 (10th Cir. 2008).

                                              2
Texas law; (2) gross negligence under Texas law; (3) vicarious liability under Texas law;

and (4) loss of parental consortium. Docket No. 2 at 8-10. On September 6, 2018,

defendants filed their motion to dismiss for lack of personal jurisdiction [Docket No. 38]

and their motion to dismiss for forum non conveniens. Docket No. 39.

II. LEGAL STANDARD – PERSONAL JURISDICTION

       The purpose of a motion to dismiss under Rule 12(b)(2) is to determine whether

a court has personal jurisdiction over a defendant. The plaintiff bears the burden of

establishing personal jurisdiction. Rambo v. Am. S. Ins. Co., 839 F.2d 1415, 1417 (10th

Cir. 1988). The plaintiff can satisfy its burden by making a prima facie showing.

Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008).

The court will accept the well-pleaded allegations of the complaint as true in

determining whether plaintiff has made a prima facie showing that personal jurisdiction

exists. AST Sports Sci., Inc. v. CLF Distribution Ltd., 514 F.3d 1054, 1057 (10th Cir.

2008). If the presence or absence of personal jurisdiction can be established by

reference to the complaint, the court need not look further. Id. The plaintiff, however,

may also make this prima facie showing by putting forth evidence that, if proven to be

true, would support jurisdiction over the defendant. Dudnikov, 514 F.3d at 1070. “[A]ny

factual disputes in the parties’ affidavits must be resolved in plaintiffs’ favor.” Id.

III. ANALYSIS

       “In determining whether a federal court has personal jurisdiction over a

defendant, the court must determine (1) whether the applicable statute potentially

confers jurisdiction by authorizing service of process on the defendant and (2) whether



                                               3
the exercise of jurisdiction comports with due process.” Trujillo v. Williams, 465 F.3d

1210, 1217 (10th Cir. 2006) (quoting Peay v. BellSouth Med. Assistance Plan, 205 F.3d

1206, 1209 (10th Cir. 2000)). Plaintiffs claim that the Court has personal jurisdiction

over defendants under the Colorado long-arm statute, Colo. Rev. Stat. § 13-1-124.

Docket No. 21 at 3, ¶ 7. Defendants argue that the long-arm statute does not confer

personal jurisdiction here because there was no “commission of a tortious act within

[the] state” under § 13-1-124(1)(b). Docket No. 38 at 4. Plaintif fs contend that the long-

arm statute does allow for the Court to exercise personal jurisdiction over defendants

because defendants engaged in the “transaction of any business” within Colorado

under § 13-1-124(1)(a). Docket No. 62 at 16.

       The Court finds that neither argument is on point. The Colorado long-arm

statute has been construed to extend jurisdiction to the full extent permitted by the

Constitution, so the jurisdictional analysis here reduces to a single inquiry of whether

jurisdiction offends due process. See Archangel Diamond Corp. v. Lukoil, 123 P.3d

1187, 1193 (Colo. 2005). Personal jurisdiction comports with due process where a

defendant has minimum contacts with the forum state and where those contacts are

such that assuming jurisdiction does not offend “traditional notions of fair play and

substantial justice.” Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945). Minimum

contacts may be established under the doctrines of general jurisdiction or specific

jurisdiction. Shaw v. Vircurex, No. 18-cv-00067-PAB-SKC, 2019 WL 2636271, at *2 (D.

Colo. Feb. 21, 2019). Plaintiffs argue that the Court has both specific and general

personal jurisdiction over defendants. Docket No. 21 at 3, ¶ 7.



                                             4
              A. Specific Jurisdiction

       Specific jurisdiction is present only if the lawsuit “aris[es] out of or relat[es] to the

defendant’s contacts with the forum.” Bristol-Myers Squibb Co. v. Superior Court of

Calif., San Francisco Cty., 137 S. Ct. 1773, 1780 (2017). The specific jurisdiction

analysis is two-fold. First, the Court must determine whether a defendant has such

minimum contacts with Colorado that the defendant “should reasonably anticipate being

haled into court” here. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297

(1980). Within this inquiry, the Court must determine whether the defendant

purposefully directed its activities at residents of the forum, Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985), and whether plaintiff’s claim arises out of or

results from “actions by . . . defendant . . . that create a substantial connection w ith the

forum State.” Asahi Metal Indus. Co. v. Superior Court of Cal., 480 U.S. 102, 109

(1987) (internal quotations omitted). Second, if defendant’s actions create sufficient

minimum contacts, the Court must consider whether the exercise of personal

jurisdiction over defendant offends “traditional notions of fair play and substantial

justice.” Id. at 105. This latter inquiry requires a determination of whether the Court’s

exercise of personal jurisdiction over the defendant is “reasonable” in light of the

circumstances of the case. Id.

       Plaintiffs argue that the Court has specific personal jurisdiction over defendants

based on defendants’ maintenance of an “interactive website” plus other contacts with

the state of Colorado. Docket No. 62 at 16. In support of their argument, plaintiffs cite

several cases that rely on Zippo Manufacturing Co. v. Zippo Dot Com, Inc., 952 F.



                                               5
Supp. 1119 (W.D. Pa. 1997), which created a “sliding scale” based on website

interactivity to determine whether a defendant’s maintenance of a website is sufficient

to confer personal jurisdiction over a defendant. In cases concerning “interactive Web

sites where a user can exchange information with the host computer,” Zippo stated that

“the exercise of jurisdiction is determined by examining the level of interactivity and

commercial nature of the exchange of information that occurs on the W eb site.” Id. at

1124. Under Zippo, a “passive” website “that does little more than make information

available . . . is not grounds for the exercise [of] personal jurisdiction,” but a more

interactive website, “where a defendant clearly does business over the Internet” can

confer personal jurisdiction. Id.; see also Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d

446, 452 (3d Cir. 2003) (describing Zippo as “a seminal authority regarding personal

jurisdiction based upon the operation of an Internet web site”).

       The Tenth Circuit has not adopted the Zippo test, see Shrader v. Biddinger, 633

F.3d 1235, 1242 n.5 (10th Cir. 2011) (“This court has not taken a definitive position on

the Zippo sliding-scale test.”), and other district courts in this circuit have declined to

apply the test. See ClaimSolution, Inc. v. Claim Sols., LLC, 2017 WL 2831330, at *3

(D. Kan. June 30, 2017) (“The Court . . . conclude[s] that the analysis is more

appropriately governed by the standards set forth by the Tenth Circuit in Shrader.”). In

Shrader, Tenth Circuit “look[ed] to indications that a defendant deliberately directed its

message at an audience in the forum state and intended harm to the plaintiff occurring

primarily or particularly in the forum state.” Shrader, 633 F.3d at 1241. This test

requires a showing that (1) there was an intentional act; (2) that was expressly aimed at



                                               6
the forum state; (3) with “knowledge that the brunt of the injury would be felt in the

forum state.” Dudnikov, 514 F.3d at 1072. Under Shrader, “[t]he maintenance of a web

site does not in and of itself subject the owner or operator to personal jurisdiction, even

for actions relating to the site, simply because it can be accessed by residents of the

forum state.” Shrader, 633 F.3d at 1241.

       The Court agrees that Zippo is limited in its ability to guide modern internet-

based personal jurisdiction inquiries. Zippo was decided over twenty years ago and, in

the years since, the internet has expanded and changed immensely. See, e.g., Zippo,

952 F. Supp. at 1123 (describing the internet as “a global ‘super-network’ of over

15,000 computer networks used by over 30 million individuals, corporations,

organizations, and educational institutions worldwide” (internal quotation omitted)); see

also Kindig It Design, Inc. v. Creative Controls, Inc., 157 F. Supp. 3d 1167, 1174 (D.

Utah 2016) (“The Zippo test effectively removes geographical limitations on personal

jurisdiction over entities that have interactive websites. And because the number of

entities that have interactive websites continues to grow exponentially, application of

the Zippo framework would essentially eliminate the traditional geographic limitations on

personal jurisdiction.”). The effect of applying Zippo to website-based personal

jurisdiction cases today would permit numerous defendants to be haled in to court in

practically any jurisdiction in the country, so long as the defendant’s website was

deemed sufficiently “interactive.” Such a practice would “resemble[] a loose and

spurious form of general jurisdiction.” Bristol-Myers Squibb, 137 S. Ct. at 1781. Thus,

the Court applies the Shrader framework in determining whether the Court has personal



                                             7
jurisdiction here.

       First, the Court must determine whether defendants have such minimum

contacts with Colorado that they “should reasonably anticipate being haled into court”

here. World-Wide Volkswagen, 444 U.S. at 297. Under the Shrader test, the Court

looks to whether defendants purposely directed their activities at the forum state – in

other words, whether the defendants engaged in an intentional act, aimed at the forum

state, with knowledge that the brunt of the injury would be felt in the forum state.

Shrader, 633 F.3d at 1240.

       The Court finds that defendants do not have such minimum contacts with

Colorado and did not direct their activities at the forum state such that they should

reasonably anticipate being haled into court here. While plaintiffs allege that, “[u]pon

information or belief, [the resort] directly markets to potential customers located in the

state of Colorado and derives a significant portion of its business from the state of

Colorado,” Docket No. 21 at 5, ¶ 24, they do not allege that defendants target Colorado

to a greater degree than other states. See Boppy Co. v. Luvee Prods. Corp., No. 04-

MK-320, 2004 WL 2608265, at *4 (D. Colo. May 25, 2004) (“[T]he Court notes that

many cases recognize that the ‘purposeful’ element is not satisfied by an interactive

website that is generally available to persons nationwide (much less worldwide) but

which does not specifically target residents of the forum state to a degree greater than

any other users.”). The complaint does not allege that the resort’s website contained

Colorado-specific information or that the resort’s advertisements were directed to

Colorado residents in particular such that the forum state was intentionally targeted by

defendants. See Docket No. 21.

                                             8
       Rather, the complaint states that “Ms. Viger began the process” of booking the

trip by independently conducting research on TripAdvisor.com. Docket No. 21 at 3,

¶ 10. It was Ms. Viger who purposefully visited the resort website after clicking on a

resort advertisement. Id. at 4, ¶ 12. There is no allegation, however, that this

advertisement was targeted at Colorado or Colorado residents. See id. Further, Ms.

Viger made three telephone calls to the Houston call center to book the trip. Id., ¶¶ 15-

18.2 Under these facts, the Court cannot conclude that defendants engaged in an

intentional act deliberately aimed at the forum state so as to render them subject to

Colorado’s personal jurisdiction.

       Even under Zippo, personal jurisdiction over defendants would be lacking.

Plaintiffs have not alleged in their complaint that any business was conducted between

plaintiffs and defendants through the resort website. The complaint states that “Ms.

Viger utilized [the resort] website to read reviews, scan pictures of the accommodations,

analyze the resort’s features, and ultimately make the final determination to select [the

resort] as the group’s destination.” Docket No. 21 at 4, ¶ 13. 3 But to book the trip – i.e.,


       2
        Plaintiffs also allege that “the Houston call center representative was aware that
Ms. Viger was calling from Colorado,” Docket No. 21 at 4, ¶ 19, and that “[e]m ployees
of Athens Gate Resort, and thus, Defendants, emailed Ms. Viger in April of 2017 as a
reminder to complete the second half of the payment for the trip.” Id. at 5, ¶ 20. These
allegations do not establish that defendants are subject to personal jurisdiction in
Colorado. The minimum contacts analysis “looks to the defendant’s contacts with the
forum State itself, not defendant’s contacts with persons who reside there.” Walden v.
Fiore, 571 U.S. 277, 285 (2014).
       3
         While plaintiffs allege that the resort’s website is “fully interactive” because it
“allows customers to complete the entire reservation process, ask questions, request
information, and receive responses from Athens Gate Resort personnel,” Docket No. 21
at 4, ¶ 14, plaintiffs do not allege that they participated in any of this interactivity. See
id.

                                              9
to conduct the business transaction – Ms. Viger “called the phone number listed on the

[the resort] website,” id., ¶ 15, and, two days later, completed the transaction over the

telephone. Id., ¶ 17. In these circumstances, the website “[did] little more than make

information available to those who are interested,” which, under Zippo, “is not grounds

for the exercise [of] personal jurisdiction.” Zippo, 952 F. Supp. at 1124; see also

ClaimSolution, 2017 WL 2831330, at *3 (finding that, even under Zippo, exercise of

personal jurisdiction was improper because “plaintiff has provided no evidence that

defendant clearly does business over the internet and thus enters into contracts with

residents of the forum state . . . the only evidence is that defendant’s website is passive

with respect to Kansas residents, and such a website does not confer personal

jurisdiction under the Zippo test”).4 As a result, the Court finds that it does not have

specific personal jurisdiction over defendants.

       B. General Jurisdiction

       In the alternative, plaintiffs contend that the Court has general personal

jurisdiction over defendants. Docket No. 21 at 3, ¶ 7. To establish such jurisdiction,

plaintiffs must demonstrate that defendants maintain “continuous and systematic

general business contacts” in the state. OMI Holdings, Inc. v. Royal Ins. Co. of



       4
        In addition, plaintiffs state that “the Resort website and its interlinkage with
TripAdvisor.com[] have been alleged to create an ‘active’ website. That allegation has
not been materially rebutted or addressed by the Defendants in their Jurisdictional
Motion.” Docket No. 62 at 17. But it is plaintiffs who bear the burden of establishing
personal jurisdiction, Rambo, 839 F.2d at 1417 (10th Cir. 1988), and an alle gation that
the resort website is “interactive” is insufficient to make a prima facie showing of
personal jurisdiction. And, as stated above, the Court does not look to whether the
resort website is “active” or “interactive,” but whether defendants purposely directed an
intentional act at the forum state. Here, defendants did not do so.

                                             10
Canada, 149 F.3d 1086, 1091 (10th Cir. 1998). Such contacts m ust be “so continuous

and systematic as to render [defendants] essentially at home in the forum state.”

Daimler AG v. Bauman, 571 U.S. 117, 139 (2014) (alteration marks omitted). To

determine whether a foreign defendant is “at home” in the forum state, the Tenth Circuit

considers the following factors:

       (1) whether the corporation solicits business in the state throug h a local
       office or agents; (2) whether the corporation sends agents into the state
       on a regular basis to solicit business; (3) the extent to which the
       corporation holds itself out as doing business in the forum state, through
       advertisements, listings or bank accounts; and (4) the volume of business
       conducted in the state by the corporation.

Kuenzle v. HTM Sport-Und Freizeitgeräte AG, 102 F.3d 453, 457 (10th Cir. 1996). The

Tenth Circuit has emphasized that, in analyzing general jurisdiction based upon the

operation of a commercial website, “the commercial contacts . . . must be of a sort ‘that

approximate physical presence’ in the state – and ‘engaging in commerce with

residents of the forum state is not in and of itself the kind of activity that approximates

physical presence within the state’s borders.’” Shrader, 633 F.3d at 1243 (quoting

Bancroft & Masters, Inc. v. Augusta Nat’l, Inc., 223 F.3d 1082, 1086 (9th Cir. 2000)).

       First, the Court finds that defendants are not subject to Colorado’s general

jurisdiction through the traditional avenues of general physical contacts with the forum

state. Defendants submitted a declaration from Greg Drake, the director of Athens

Gate Limited,5 Docket No. 38-1 at 1, ¶¶ 1-2, in which he asserts that defendants do not

have an office or any employees in Colorado. Id. at 3, ¶ 7. He also states that, “[t]o the


       5
       According to Mr. Drake, Athens Gate Limited provides property management
services to Athens Gate Condominium, where Ms. Baldwin stayed during her trip.
Docket No. 38-1 at 1, ¶ 2.

                                             11
extent that [defendants have] any contact with any person from Colorado, it has been

solely by virtue of funds being deposited” into defendants’ bank accounts. Id.6 The

Court finds that plaintiffs have not shown that defendants are so physically connected

to Colorado so as to render them essentially at home here. See Elec. Payment Sys.,

LLC v. Elec. Payment Sols. of Am., Inc., No. 14-cv-02624-WYD-MEH, 2015 WL

5444278, at *3 (D. Colo. Sept. 16, 2015) (def endant’s contacts insufficient to support

general jurisdiction where defendant had no offices in Colorado, did not own or lease

property in Colorado, had no employees or agents in Colorado, and did not pay taxes or

have a bank account in Colorado).

       Further, defendants’ maintenance of a widely accessible website does not render

them essentially at home in the forum state. “By its very nature, the internet allows

individuals and businesses to create a presence that is visible throughout the United

States and the world.” Kindig, 157 F. Supp. 3d at 1176. “[T]he availability of a website

in any forum is similar to ‘stream of commerce cases’ where the defendant distributes

products into the national stream of commerce.” Id. But “[t]he placement of a product

into the stream of commerce, without more, is not an act of the defendant purposefully

       6
         Plaintiffs have limited their argument in response to defendants’ motion to
dismiss to address only specific personal jurisdiction, see Docket No. 62 at 15-18, and
do not challenge the facts set out in Mr. Drake’s declaration. See id.; see also Docket
No. 58 (plaintiffs not raising general jurisdiction arguments in motion for jurisdictional
discovery). Because there is no factual dispute regarding defendants’ physical
presence in Colorado, the Court need not construe these f acts in plaintiffs’ favor. See
Sanchez v. White Cty. Med. Ctr., 730 F. App’x 656, 659 n.3 (10th Cir. 2018)
(unpublished) (noting that, “[f]or purposes of evaluating a defendant’s contacts with the
forum, plaintiffs’ allegations must be taken as true to the extent they are uncontroverted
by the defendant’s affidavits,” but because “plaintiffs did not present an affidavit”
challenging defendants’ affidavits, the court “need not construe this dispute in plaintif fs’
favor.”).

                                             12
directed toward the forum State. Additional conduct of the defendant may indicate an

intent or purpose to serve the market in the forum State . . . [b]ut a defendant’s

awareness that the stream of commerce may or will sweep the product into the forum

State does not convert the mere act of placing the product into the stream into an act

purposefully directed toward the forum State.” New Belgium Brewing Co., Inc. v. Travis

Cty. Brewing Co., LLC, No. 15-cv-00272-MEH, 2015 WL 2106329, at *6 (D. Colo. May

1, 2015) (quoting Asahi, 480 U.S. at 112). Similarly, the mere maintenance of the

resort website, without more, will not render defendants “at home” in the forum state

absent additional conduct that would indicate an intent or purpose to serve the market

in the forum state.

       “When general jurisdiction is based on Internet activity, the Tenth Circuit has

favored a requirement that ‘the defendant [must have] actually and deliberately used its

website to conduct commercial transactions on a sustained basis with a substantial

number of residents of the forum.’” Velasco Briseno v. Mktg. and Mgmt. Sols, LLC,

2019 WL 2646661, at *4 (D. Kan. June 27, 2019) (quoting Shrader, 633 F.3d at 1243)

(emphasis omitted). There is no indication that defendants have done so. Moreover,

plaintiffs have not alleged any “additional conduct of the defendant [that] may indicate

an intent or purpose to serve the market in the forum State.” New Belgium Brewing,

2015 WL 2106329, at *6. Plaintiffs have simply alleged that defendants maintain a

website that is accessible to Colorado residents. W ithout more, the Court cannot find

that personal jurisdiction exists over defendants here. See Henriquez v. El Pais

Q’Hubocali.com, 500 F. App’x 824, 829 (11th Cir. 2012) (unpublished) (“The fact that a



                                            13
particular website displays an advertisement that is viewable in Georgia or shows a

company that does business in Georgia does not, by itself, mean that the website

owner had any contact with Georgia.”).

       C. Motion to Conduct Jurisdictional Discovery

       Plaintiffs have filed a Motion to Conduct Jurisdictional Discovery [Docket No. 58]

requesting the Court to “permit [discovery] so that it may render its decision on the

jurisdictional issues from a more informed perspective.” Docket No. 58 at 5. Plaintiffs

seek additional discovery on (1) “determining which person or entity is responsible for

directing the repeated solicitations, communications, and business dealings with Ms.

Viger on the Resort’s behalf”; (2) “identifying the scope and extent of the Defendants’

and the Resort’s purposeful direction of their business activities at the state of

Colorado”; and (3) “the benefits received by the Defendants and the Resort from their

business activities directed at the state of Colorado.” Id. at 4.7

       “When a defendant moves to dismiss for lack of jurisdiction, either party should

be allowed discovery on the factual issues raised by that motion.” Grynberg v. Ivanhoe

Energy, Inc., 666 F. Supp. 2d 1218, 1227 (D. Colo. 2009) (q uoting Budde v. Ling-



       7
        Plaintiffs also request additional discovery on issues related to the business and
factual relationship between defendants and another entity, Athens Gate Limited. See
Docket No. 58 at 4. This request is likely in response to defendants’ argument in their
motion to dismiss that defendants “do not own or operate the Athens Gate
condominium and do not own the pier from which [Ms. Baldwin] dove.” Docket No. 38
at 1. Because the Court construes plaintiffs’ allegations that defendants own and
operate the resort and pier, Docket No. 21 at 2, ¶¶ 4-5, as true, see AST Sports
Science, 514 F.3d at 1057, the Court has not reached def endants’ arguments in
deciding its motion to dismiss. Because these issues would have no effect on the basis
for the Court’s finding of no personal jurisdiction, the Court will not address plaintiffs’
request for additional discovery on these issues.

                                             14
Temco-Vought, Inc., 511 F.2d 1033, 1035 (10th Cir. 1975)). “In determ ining whether to

allow jurisdiction discovery[,] however, the trial court ‘is vested with broad discretion.’”

Id. An abuse of discretion occurs upon the denial of jurisdictional discovery “if the

denial results in prejudice to a litigant.” Sizova v. Nat’l Inst. of Stds. & Tech., 282 F.3d

1320, 1326 (10th Cir. 2002). “Prejudice is present where pertinent facts bearing on the

question of jurisdiction are controverted . . . or where a more satisfactory showing of the

facts is necessary.” Id. “To obtain jurisdictional discovery, a plaintiff must ‘present a

sufficient factual predicate for the establishment of personal jurisdiction.’” Serv. First

Permits, LLC v. Lightmaker Vancouver (Internet) Inc., No. 18-cv-02089-CMA-NYW,

2019 WL 109335, at *2 (D. Colo. Jan. 4, 2019) (quoting Gordon * Howard Assocs. v.

Lunareye, Inc., No. 13-cv-01829-CMA-MJW, 2013 WL 5637678, at *4 (D. Colo. Oct.

15, 2013)). “The Court will not permit jurisdictional discovery if there is only a ‘low

probability’ that additional discovery would reveal sufficient facts to alter the Court’s

conclusion that it lacks personal jurisdiction” over defendants. Gordon, 2013 WL

5627678, at *4 (citing Bell Helicopter Textron, Inc. v. Heliqwest Int’l, Ltd., 385 F.3d

1291, 1299 (10th Cir. 2004)).

       In their motion for jurisdictional discovery, plaintiffs set forth a legal argument that

mirrors much of the argument contained in their response to defendants’ motion to

dismiss. See Docket No. 58 at 6-8. But plaintiffs have failed to present a sufficient

factual predicate to support their argument that this Court has personal jurisdiction over

defendants. The only factual argument that plaintiffs make is an argument that “there

were a multitude of additional contacts, including two payments of money, between



                                              15
someone acting on behalf of the Resort and Ms. Viger, [that] occurred in connection

with Ms. Baldwin’s visit to the resort.” Docket No. 58 at 8. First, this factual allegation is

part of plaintiffs’ argument that, under Zippo, the combination of the maintenance of a

website plus some other forum contacts is sufficient to support a finding of personal

jurisdiction. See id. at 7-8. As set out above, Zippo is both inapplicable here and

unavailing to plaintiffs. Moreover, these factual allegations do not convince the Court

that jurisdictional discovery could reveal sufficient facts to alter its conclusion that it

lacks personal jurisdiction over defendants. Even if these allegations were true, such

minimal contacts would be insufficient to find that defendants’ contacts with Colorado

were “so continuous and systematic” so as to render defendants “essentially at home”

in the state. Daimler AG, 571 U.S. at 139. As a result, the Court will not exercise its

discretion to permit jurisdictional discovery here. See Gordon, 2013 WL 5637678, at *4

(denying jurisdictional discovery where new factual allegations, even if true, would not

demonstrate that defendant was at home in forum state).

IV. CONCLUSION

       For these reasons, it is

       ORDERED that Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction

[Docket No. 38] is GRANTED. It is further

       ORDERED that Plaintiffs’ Motion to Conduct Jurisdictional Discovery [Docket No.

58] is DENIED. It is further

       ORDERED that Defendants’ Motion to Dismiss for Forum Non Conveniens

[Docket No. 39] is DENIED AS MOOT. It is further



                                               16
       ORDERED that, within 14 days of this Order, defendants may have their costs

by filing a Bill of Costs with the Clerk of Court. It is further

       ORDERED that this case is closed.


       DATED September 24, 2019.

                                             BY THE COURT:


                                              s/Philip A. Brimmer
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                               17
